Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-11, and 13-22 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1. 3-4, 9-11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Cai (US 20170270034) in view of Jordanov (US20090199096A1), further in view of Browne (US 20160299837).

Regarding Claim 1, Cai (US 20170270034) teaches
A non-transitory computer-readable data storage medium storing program code executable by a computing device to perform processing comprising: 
rendering a graphical user interface (GUI) of an application under test (AUT) for display (Paragraph 0035, At block 230, a default procedure is displayed to a developer); 
The displayed default procedure acts as a prompt for the developer to transmit any desired modifications regarding the default procedure to the testing program. The default procedure may include typical or expected input values for the selected GUI components as determined by the testing program); 
retrieving test information regarding the GUI test object of the AUT (Paragraph 0050, At block 270 the final procedure may be retrieved from the database. The testing program may retrieve the final procedure in response to a request from the developer. Retrieving the final procedure includes gathering the data of the final procedure from the database such that the final procedure is ready for current use); 
and rendering the GUI test object of the AUT within the GUI to reflect the test information (Paragraph 0052, At block 290 the GUI may be tested with the retrieved/modified procedure).

Cai did not specifically teach
initiating recording of a new test script for an application under test (AUT); 
and in response to initiating recording of the new test script:
rendering the GUI test object of the AUT within the GUI to reflect the test information to indicate either or both an extent to which the GUI test object of the AUT is covered within existing test scripts for the AUT and an extent to which testing of the GUI test object was successful during running of the existing test scripts for the AUT,


However, Jordanov (US20090199096A1) teaches
initiating recording of a new test script for an application under test (AUT); and in response to initiating recording of the new test script:
rendering the GUI test object of the AUT within the GUI to reflect the test information (Claim 1, recording a GUI action including at least one action step and a command corresponding to the recorded GUI action … searching existing commands in a command library to determine if there is a match of the recorded command with any command in the command library); 
wherein the GUI test object of the AUT reflects the test information while the new test script is recorded (Paragraph 0028, At steps 220 and 230, a command library is searched to determine if the recorded command is already in the command library, namely if there is a match of the recorded command with any command in the command library. If the recorded command matches with a command in the command library, no new command is created in the command library, and only an invocation is created in the script at step 240).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai’s teaching to Jordanov’s in order to automated graphical user interface testing  for recording/playback content, by creating 

Cai and Jordanov did not specifically teach
to indicate either or both an extent to which the GUI test object of the AUT is covered within existing test scripts for the AUT and an extent to which testing of the GUI test object was successful during running of the existing test scripts for the AUT.

However, Browne (US 20160299837) teaches
to indicate either or both an extent to which the GUI test object of the AUT is covered within existing test scripts for the AUT and an extent to which testing of the GUI test object was successful during running of the existing test scripts for the AUT (Claim 17, a special purpose computer that generates a product quality table that displays an amount of code coverage for the component having the test result, and a percentage of the code coverage passing the test and a percentage of the code coverage failing the test).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai and Jordanov’s teaching to Browne in order to  perform automated quality assessment on software program under test by producing quality assessment after test is run, which includes analysis data about components relative to each other and distinguishes first result in a first test environment from second result in a second test environment, where one of the first and second results include test and 

Regarding Claim 3, Cai, Jordanov and Browne teach
The non-transitory computer-readable data storage medium of claim 1.

Cai did not teach
further comprising: responsive to coverage of the GUI test object of the AUT within the new test script, correspondingly updating the test information to indicate the coverage of the GUI test object of the AUT within the new test script, and correspondingly rendered the GUI test object of the AUT within the GUI to reflect the test information as updated, before the new test script is run to test the AUT.

However, Jordanov teaches
and correspondingly rendered the GUI test object of the AUT within the GUI to reflect the test information as updated, before the new test script is run to test the AUT (Paragraph 0028, At steps 220 and 230, a command library is searched to determine if the recorded command is already in the command library, namely if there is a match of the recorded command with any command in the command library. If the recorded command matches with a command in the command library, no new command is created in the command library, and only an invocation is created in the script at step 240).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai’s teaching to Jordanov’s in order to automated graphical user interface testing  for recording/playback content, by creating invocation in script if match is found, and executing command invoking corresponding user action from command library (Jordanov [Summary]).

Cai and Jordanov did not specifically teach
further comprising: responsive to coverage of the GUI test object of the AUT within the new test script, correspondingly updating the test information to indicate the coverage of the GUI test object of the AUT within the new test script.

However, Browne (US 20160299837) teaches
further comprising: responsive to coverage of the GUI test object of the AUT within the new test script, correspondingly updating the test information to indicate the coverage of the GUI test object of the AUT within the new test script  (Claim 17, a special purpose computer that generates a product quality table that displays an amount of code coverage for the component having the test result, and a percentage of the code coverage passing the test and a percentage of the code coverage failing the test).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai and Jordanov’s teaching to 

Regarding Claim 4, Cai, Jordanov and Browne teach
The non-transitory computer-readable data storage medium of claim 1.

Cai and Jordanov did not specifically teach 
further comprising: upon running the new test script to test the AUT, including the GUI test object of the AUT, updating the test information to indicate whether testing of the GUI test object of the AUT was successful or unsuccessful during running of the new test script.

However, Browne (US 20160299837) teaches
further comprising: upon running the new test script to test the AUT, including the GUI test object of the AUT, updating the test information to indicate whether testing of the GUI test object of the AUT was successful or unsuccessful during running of the new test script (Claim 17, a special purpose computer that generates a product quality table that displays an amount of code coverage for the component having the test result, and a percentage of the code coverage passing the test and a percentage of the code coverage failing the test).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai and Jordanov’s teaching to Browne in order to  perform automated quality assessment on software program under test by producing quality assessment after test is run, which includes analysis data about components relative to each other and distinguishes first result in a first test environment from second result in a second test environment, where one of the first and second results include test and performance results, the test result includes indication that test of software program passes and the performance result includes an indicator of comparison between the test and historical test data (Browne [Summary]).

Regarding Claim 9, Cai, Jordanov and Browne teach
The non-transitory computer-readable data storage medium of claim 1, wherein the GUI test object of the AUT is rendered within the GUI to reflect the test information to indicate at least the extent to which the GUI test object of the AUT is covered within the existing test scripts for the AUT (Cai [Paragraph 0045, At block 255 a coverage report of the GUI may be generated. The coverage of the GUI may be generated by the testing program in a display for a developer. The coverage may include the names of procedures/test cases, a list of the GUI components of the GUI that have been tested, data on whether or not GUI components were parametrized during said tests (and if so, how), data on whether or not GUI components were hard-coded on said tests (and if so, to what), or sequences in which the GUI was tested]).

Regarding Claim 10, Cai, Jordanov and Browne teach
The non-transitory computer-readable data storage medium of claim 1.

Cai and Jordanov did not specifically teach
wherein the GUI test object of the AUT is rendered within the GUI to reflect the test information: to indicate at least the extent to which testing of the GUI test object was successful during running of existing test scripts for the AUT.

However, Browne teaches
wherein the GUI test object of the AUT is rendered within the GUI to reflect the test information: to indicate at least the extent to which testing of the GUI test object was successful during running of existing test scripts for the AUT (Paragraph 0015, the test automation system can determine software component success data, for example, whether a software component passes or fails in the test environment).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai’s  and Jordanov’s teaching to Browne in order to  perform automated quality assessment on software program under test by producing quality assessment after test is run, which includes analysis data about components 

Regarding Claim 11, Cai (US 20170270034) teaches
A method comprising: 
tracking coverage of a graphical user interface (GUI) test object of an application under test (AUT) within a first test script for the AUT (Paragraph 0045, At block 255 a coverage report of the GUI may be generated. The coverage of the GUI may be generated by the testing program in a display for a developer); 
tracking testing of the GUI test object of the AUT during running of the first test script (Paragraph 0044, At block 250 the GUI may be tested by the testing program with the final procedure. … the GUI may be tested with a script that provides the determined GUI inputs in a graphical manner consistent with how a user of the GUI would execute a GUI command).

Cai did not specifically teach
updating test information regarding the GUI test object to reflect either or both of: the coverage of the GUI test object of the AUT within the first test script; 
whether the testing of the GUI test object of the AUT was successful or unsuccessful during running of the first test script,

in response to initiating recording of the new, second test script;
rendering a GUI of the AUT for display, and rendering the GUI test object of the AUT within the GUI to reflect the test information
wherein the GUI test object of the AUT reflects the test information while the new, second test script is recorded.

However, Jordanov (US20090199096A1) teaches
initiating recording of a new, second test script for the AUT;in response to initiating recording of the new, second test script:
rendering a GUI of the AUT for display, and rendering the GUI test object of the AUT within the GUI to reflect the test information (Claim 1, recording a GUI action including at least one action step and a command corresponding to the recorded GUI action … searching existing commands in a command library to determine if there is a match of the recorded command with any command in the command library); 
wherein the GUI test object of the AUT reflects the test information while the new, second test script is recorded (Paragraph 0028, At steps 220 and 230, a command library is searched to determine if the recorded command is already in the command library, namely if there is a match of the recorded command with any command in the command library. If the recorded command matches with a command in the command library, no new command is created in the command library, and only an invocation is created in the script at step 240).



Cai and Jordanov did not specifically teach
updating test information regarding the GUI test object to reflect either or both of: the coverage of the GUI test object of the AUT within the first test script; 
whether the testing of the GUI test object of the AUT was successful or unsuccessful during running of the first test script.

However, Browne (US 20160299837) teaches
updating test information regarding the GUI test object to reflect either or both of: the coverage of the GUI test object of the AUT within the first test script; whether the testing of the GUI test object of the AUT was successful or unsuccessful during running of the first test script (Claim 17, a special purpose computer that generates a product quality table that displays an amount of code coverage for the component having the test result, and a percentage of the code coverage passing the test and a percentage of the code coverage failing the test).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai and Jordanov’s teaching to 

Regarding Claim 13, Cai, Jordanov and Browne teach
The method of claim 11, further comprising, in response to initiating recording of the new, second test script: identifying the GUI test object of the AUT within the GUI; and retrieving the test information upon identifying the GUI test object of the AUT within the GUI (Cai [Paragraph 0011, A selection of these GUI input components is received. Properties of the selected GUI input components are determined. Using these properties, a default procedure is generated and provided to an operator]).

Regarding Claim 18, Cai teaches
A computing device comprising: a processor; and a memory storing program code executable by the processor and comprising: 
update code to update test information regarding a graphical user interface (GUI) test object of an application under test (AUT) as test scripts for the AUT are generated and run (Paragraph 0051, At block 280 the final procedure may be modified by the developer. The final procedure may be modified through different GUI input values or the inclusion of input values for different GUI components; Paragraph 0052, At block 290 the GUI may be tested with the retrieved/modified procedure. The GUI may be tested as described at block 250); 
and render code to render a GUI of the AUT and to render the GUI test object of the AUT within the GUI to reflect the test information (Paragraph 0052, At block 290 the GUI may be tested with the retrieved/modified procedure. The GUI may be tested as described at block 250).

Cai did not specifically teach
the test information indicating either or both coverage of the GUI test object of the AUT within the test scripts and whether testing of the GUI test object of the AUT was successful or unsuccessful during running of the test scripts; 
and render code to, in response to recording of a new test script being initiated, render a GUI of the AUT and to render the GUI test object of the AUT within the GUI to reflect the test information,
wherein the GUI test object of the AUT reflects the test information while the new test script is being recorded.

However, Jordanov (US20090199096A1) teaches
and render code to, in response to recording of a new test script being initiated, render a GUI of the AUT and to render the GUI test object of the AUT within the GUI to reflect the test information (Claim 1, recording a GUI action including at least one action step and a command corresponding to the recorded GUI action … searching existing commands in a command library to determine if there is a match of the recorded command with any command in the command library); 
wherein the GUI test object of the AUT reflects the test information while the new test script is being recorded (Paragraph 0028, At steps 220 and 230, a command library is searched to determine if the recorded command is already in the command library, namely if there is a match of the recorded command with any command in the command library. If the recorded command matches with a command in the command library, no new command is created in the command library, and only an invocation is created in the script at step 240).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai’s teaching to Jordanov’s in order to automated graphical user interface testing  for recording/playback content, by creating invocation in script if match is found, and executing command invoking corresponding user action from command library (Jordanov [Summary]).

Cai and Jordanov did not specifically teach
the test information indicating either or both coverage of the GUI test object of the AUT within the test scripts and whether testing of the GUI test object of the AUT was successful or unsuccessful during running of the test scripts.

However, Browne (US 20160299837) teaches
a special purpose computer that generates a product quality table that displays an amount of code coverage for the component having the test result, and a percentage of the code coverage passing the test and a percentage of the code coverage failing the test).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai and Jordanov’s teaching to Browne in order to  perform automated quality assessment on software program under test by producing quality assessment after test is run, which includes analysis data about components relative to each other and distinguishes first result in a first test environment from second result in a second test environment, where one of the first and second results include test and performance results, the test result includes indication that test of software program passes and the performance result includes an indicator of comparison between the test and historical test data (Browne [Summary]).

Regarding Claim 19, Cai, Jordanov and Browne teach
The computing device of claim 18, wherein the test information indicates coverage of the GUI test object of the AUT within the test scripts (Cai [Paragraph 0045, At block 255 a coverage report of the GUI may be generated. The coverage of the GUI may be generated by the testing program in a display for a developer]).

Regarding Claim 20, Cai, Jordanov and Browne teach
The computing device of claim 18.

Cai and Jordanov did not specifically teach 
wherein the test information indicates whether testing of the GUI test object of the AUT was successful or unsuccessful during running of the test scripts.

However, Browne (US 20160299837) teaches
wherein the test information indicates whether testing of the GUI test object of the AUT was successful or unsuccessful during running of the test scripts  (Claim 17, a special purpose computer that generates a product quality table that displays an amount of code coverage for the component having the test result, and a percentage of the code coverage passing the test and a percentage of the code coverage failing the test). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai’s and Jordanov’s teaching to Browne in order to  perform automated quality assessment on software program under test by producing quality assessment after test is run, which includes analysis data about components relative to each other and distinguishes first result in a first test environment from second result in a second test environment, where one of the first and second results include test and performance results, the test result includes indication that test of software program passes .

Claims 5-8, 14-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 20170270034) in view of Jordanov (US20090199096A1), and Browne (US 20160299837) further in view of Grechanik (US 20090217302 A1).

Regarding Claim 5, Cai, Jordanov and Browne teach
The non-transitory computer-readable data storage medium of claim 1, wherein identifying the GUI test object of the AUT within the GUI comprises: determining contextual information of the GUI test object of the AUT within the GUI (Cai [Paragraph 0011, Properties of the selected GUI input components are determined]).

Cai, Jordanov and Browne did not teach
the contextual information identifying the GUI test object within the GUI of the AUT to permit retrieval of the test information regarding the GUI test object.

However, Grechanik teaches
the contextual information identifying the GUI test object within the GUI of the AUT to permit retrieval of the test information regarding the GUI test object (Paragraph 0287, In one implementation, the OR Lookup logic 172 is divided into two sub-functions: 1) lookup logic adapted to locate and retrieve the physical properties of the GUI objects navigated to by the test script statement vector).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai, Jordanov and Browne’s teaching to Gerchanik’s in order to efficiently facilitates the automatic generation of new test scripts to reliably test subsequent application versions, while reducing time, cost and resource expenditures of the system by receiving graphical user interface element mapping specification message and responsively maintaining graphical user interface element metadata (Grechanik [Summary]).

Regarding Claim 6, Cai, Jordanov, Browne and Grechanik teach
The non-transitory computer-readable data storage medium of claim 5, wherein retrieving the test information regarding the GUI test object of the AUT comprises: looking up the contextual information of the GUI test object of the AUT against contextual information of a plurality of existing GUI test objects within an information store, wherein for each existing GUI test object, the information store stores the contextual information of the existing GUI test object and test information regarding the existing GUI test object (Cai [Paragraph 0017, The memory 104 can include stored data such as a database 160 which contains data on application objects (app objects) 170, procedures 180, or test cases 190. The database may relate to data of one or more GUIs and a plurality of GUI components on the one or more GUIs]).

Regarding Claim 7, Cai, Jordanov, Browne and Grechanik teach
The non-transitory computer-readable data storage medium of claim 6, wherein retrieving the test information regarding the GUI test object of the AUT further comprises: retrieving the test information regarding the existing GUI test object having the contextual information matching the contextual information of the GUI test object of the AUT (Cai [Paragraph 0049, The database may be organized in such a way that correlates procedures, GUI components, test cases, and the attributes (e.g., correlated such that querying for a GUI component will return a final procedure that uses the GUI component, or querying for an attribute will return the test cases that tested it, etc.)]).

Regarding Claim 8, Cai, Jordanov, Browne and Grechanik teach.
The non-transitory computer-readable data storage medium of claim 5.

Cai, Jordanov and Browne did not teach
wherein the contextual information of the GUI test object of the AUT comprises a captured image of the GUI of the AUT within which the GUI test object of the AUT is located.

However, Grechanik teaches 
wherein the contextual information of the GUI test object of the AUT comprises a captured image of the GUI of the AUT within which the GUI test object of the AUT is located (Paragraph 0289, For example, the script analyzer 170 analyzes the GUI objects 3802-3814 in the test script statement vector. The ‘19,22’ coordinate 3818 identifies the location for a pointing device to perform an action ‘Click’ 3812 on the GUI object SchooListbox 3814]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai, Jordanov and Browne’s teaching to Gerchanik’s in order to efficiently facilitates the automatic generation of new test scripts to reliably test subsequent application versions, while reducing time, cost and resource expenditures of the system by receiving graphical user interface element mapping specification message and responsively maintaining graphical user interface element metadata (Grechanik [Summary]).

Regarding Claim 14, Cai, Jordanov and Browne teach
The method of claim 13, wherein identifying the GUI test object of the AUT within the GUI comprises: determining contextual information of the GUI test object of the AUT within the GUI (Cai [Paragraph 0011, Properties of the selected GUI input components are determined]).

Cai, Jordanov and Browne did not teach
the contextual information identifying the GUI test object within the GUI of the AUT to permit retrieval of the test information regarding the GUI test object.

However, Grechanik teaches
In one implementation, the OR Lookup logic 172 is divided into two sub-functions: 1) lookup logic adapted to locate and retrieve the physical properties of the GUI objects navigated to by the test script statement vector).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai, Jordanov and Browne’s teaching to Gerchanik’s in order to efficiently facilitates the automatic generation of new test scripts to reliably test subsequent application versions, while reducing time, cost and resource expenditures of the system by receiving graphical user interface element mapping specification message and responsively maintaining graphical user interface element metadata (Grechanik [Summary]).

Regarding Claim 15, Cai, Jordanov, Browne and Grechanik teach
The method of claim 14, wherein retrieving the test information regarding the GUI test object of the AUT comprises: looking up the contextual information of the GUI test object of the AUT against contextual information of a plurality of existing GUI test objects within an information store, wherein for each existing GUI test object, the information store stores the contextual information of the existing GUI test object and test information regarding the existing GUI test object (Cai [Paragraph 0017, The memory 104 can include stored data such as a database 160 which contains data on application objects (app objects) 170, procedures 180, or test cases 190. The database may relate to data of one or more GUIs and a plurality of GUI components on the one or more GUIs]).

Regarding Claim 16, Cai, Jordanov, Browne and Grechanik teach
The method of claim 15, wherein retrieving the test information regarding the GUI test object of the AUT further comprises: retrieving the test information regarding the existing GUI test object having the contextual information matching the contextual information of the GUI test object of the AUT (Cai [Paragraph 0049, The database may be organized in such a way that correlates procedures, GUI components, test cases, and the attributes (e.g., correlated such that querying for a GUI component will return a final procedure that uses the GUI component, or querying for an attribute will return the test cases that tested it, etc.)]).

Regarding Claim 17, Cai, Jordanov, Browne and Grechanik teach.
The method of claim 14.

Cai, Jordanov and Browne did not teach
wherein the contextual information of the GUI test object of the AUT comprises a captured image of the GUI of the AUT within which the GUI test object of the AUT is located.

However, Grechanik teaches 
wherein the contextual information of the GUI test object of the AUT comprises a captured image of the GUI of the AUT within which the GUI test object of the AUT is located the script analyzer 170 analyzes the GUI objects 3802-3814 in the test script statement vector. The ‘19,22’ coordinate 3818 identifies the location for a pointing device to perform an action ‘Click’ 3812 on the GUI object SchooListbox 3814]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai, Jordanov and Browne’s teaching to Gerchanik’s in order to efficiently facilitates the automatic generation of new test scripts to reliably test subsequent application versions, while reducing time, cost and resource expenditures of the system by receiving graphical user interface element mapping specification message and responsively maintaining graphical user interface element metadata (Grechanik [Summary]).

Regarding Claim 21, Cai, Jordanov and Browne teach
The computing device of claim 18.

Cai, Jordanov and Browne did not teach
wherein contextual information identifies the GUI test object within the GUI of the AUT to permit retrieval of the test information regarding the GUI test object.

However, Grechanik teaches
wherein contextual information identifies the GUI test object within the GUI of the AUT to permit retrieval of the test information regarding the GUI test object (Paragraph 0287, In one implementation, the OR Lookup logic 172 is divided into two sub-functions: 1) lookup logic adapted to locate and retrieve the physical properties of the GUI objects navigated to by the test script statement vector).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai, Jordanov and Browne’s teaching to Gerchanik’s in order to efficiently facilitates the automatic generation of new test scripts to reliably test subsequent application versions, while reducing time, cost and resource expenditures of the system by receiving graphical user interface element mapping specification message and responsively maintaining graphical user interface element metadata (Grechanik [Summary]).

Regarding Claim 22, Cai, Jordanov, Browne and Grechanik teach.
The computing device of claim 21.

Cai, Jordanov and Browne did not teach
wherein the contextual information comprises a captured image of the GUI of the AUT within which the GUI test object of the AUT is located.

However, Grechanik teaches 
wherein the contextual information comprises a captured image of the GUI of the AUT within which the GUI test object of the AUT is located (Paragraph 0289, For example, the script analyzer 170 analyzes the GUI objects 3802-3814 in the test script statement vector. The ‘19,22’ coordinate 3818 identifies the location for a pointing device to perform an action ‘Click’ 3812 on the GUI object SchooListbox 3814]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cai, Jordanov and Browne’s teaching to Gerchanik’s in order to efficiently facilitates the automatic generation of new test scripts to reliably test subsequent application versions, while reducing time, cost and resource expenditures of the system by receiving graphical user interface element mapping specification message and responsively maintaining graphical user interface element metadata (Grechanik [Summary]).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-11, and 13-22 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMIR SOLTANZADEH/Examiner, Art Unit 2191  

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191